Shulman, Presiding Judge.
Defendant appeals on the general grounds his conviction of the offenses of motor vehicle theft and unlawful use of a license plate. We affirm.
Although the evidence presented against defendant was circumstantial, it supported the trial court’s determination of guilt. The evidence showed that the defendant worked for the owner-operator of the stolen van; that he was in the area of the van without authority; that his belongings were found in the van upon its recovery; and that a letter and notes found in the van contradicted defendant’s declaration of innocence and his explanation for the presence of his belongings inside the stolen van. That being so, the trial court was authorized to find the defendant guilty beyond a reasonable doubt of the offenses charged. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.